Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel (US 2014/0096025m hereinafter Mandel) and in view of Liverance (US 2015/0334184, hereinafter Liverance) and in view of Johnstone (US 2012/0129572, hereinafter Johnstone) and in view of Knightbridge (US 2013/0104180, hereinafter Knightbridge).
With respect to claim 1, Mandel discloses  a method for processing a hosted application, comprising: 
obtaining, by a first application ([0078], native application), application function identification information of the hosted application of a second application according to accessible information of the hosted application ([0078], [0079], list of hosted apps available to be installed within the native application is displayed for the user to choose.); 
obtaining, by the first application, an executable file for the hosted application and application information of the second application ([0078]-[0079], the hosted application is installed in the native application); and 
executing, by the first application, the executable file for the hosted application with the application information of the second application ([0078]-[0079], after installation of the hosted application, the UI element represents the hosted app installed on the communication device, makes a call to the app server that supports the executable code that performs functionality of the user selected hosted app).
While Mandel discloses in [0079] that it calls to the app server that performs functionality of the user selected hosted app, Mandel does not clearly disclose, however Liverance discloses the application function identification information ([0019], the received application metadata includes name of the particular application, a category, summary of the functionality, etc). Mandel and Liverance are analogous art because they disclose executing another application within a first application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mandel with the application function identification information as disclosed in Liverance in order to determine the functionality of the application.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by being able to determine what type functions the application that is requested has.
While Mandel and Liverance disclose most of the claimed invention, they do not disclose however Johnstone discloses the files are obtained from the second application, wherein both the first application and the second application are applications installed in an user device and are hosting applications of the hosted application ([0006]-[0008], [0058], [0063]-[0070], integrates a functionality of a new application relating to a service, which has been installed on a mobile communications device.  The HLet installation package contains the application executable and medatafile XML that indicates the application is associated with what other applications already installed.  Utilizes the XML file to rebuild the native applications to incorporate the functions of the HLet ie. “Start chat” to be inserted in the phonebook in which will start the API of the video).  Mandel, Liverance and Johnstone are analogous art because they disclose executing another application within a first application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mandel and Liverance with the hosted applications being installed in the first and second native applications as disclosed in Johnstone in order  to integrate functionality of multiple applications.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by being able to utilize same functionalities in different applications.
While Mandel, Liverance, Johnstone disclose most of the claimed invention, they do not disclose, however Knightbridge discloses obtaining from the first application, by the first application, an executable file of the hosted application, and application function identification of the hosted application ([0062], receiving device may host an application that processes inband information and executes one of multiple applications.  The other application can be downloaded, preloaded/predownloaded on the receiving device to be executed by the hosted application or processor without additional downloading.  Mandel, Liverance, Johnstone, and Knightbridge are analogous art because they disclose executing another application within a first application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mandel, Liverance, and Johnstone’s installation of downloading the hosted application with the preloaded/predownloaded hosted applications as disclosed in Knightbridge in order for the application to be executed by the hosted application without additional downloading.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by being able to utilize preloaded/predownloaded applications instead of downloading the application which requires a delay in order to download the application.

With respect to claim 2, Mandel discloses obtaining, by the first application, the executable file for the hosted application according to the application function identification information of the hosted application ([0078]-[0079], after installation of the hosted application, the UI element represents the hosted app installed on the communication device, makes a call to the app server that supports the executable code that performs functionality of the user selected hosted app), and determining an applications as the second application corresponding to the hosted application from at least one associated application which has been associated with the first application, and obtaining the application information of the second application ([0078]-[0079], The user installs the hosted application and selects elements through the user interface of the hosted application.  The app server communicates code related to user inputs from the UI element and presents a user interface for the app hosted within the native application).
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Mandel and Liverance for the same reasons identified in the rejection of claim 1.  In addition, Johnstone discloses the executable of the hosted application according to the application function identification (([0006]-[0008], [0058], [0063]-[0070],  HLet 11 includes the application executable file along with an XML  that discloses the application files to be integrated into the native applications). 
With respect to claim 3, Mandel discloses herein the accessible information of the hosted application comprises URL information of the hosted application or bar code information of the hosted application ([0042], base universal resource locator (URL)" that may identify the system or server from which the hosted application is supported and/or from).
With respect to claim 4, Mandel discloses wherein the application function identification information of the hosted application is in form of an application interface, a page jump protocol, or a system interface ([0048], user interface element provides functionality with a web view).
With respect to claim 5, it is rejected for the same reasons as claim 1 above.  In addition, Liverance discloses application identification information of the hosted application (Liverance [0019], identification of the remotely-hosted application may include name of particular application); or 
application identification information of the hosted application and page identification information of the hosted application.
With respect to claim 6, Mandel discloses wherein the application identification information of the hosted application comprises a brand of the hosted application and an identifier of the hosted application ([0042], registration information includes organization/company wishing to register the hosted app, and name of the hosted app).
With respect to claim 7, it is rejected for the same reasons as claim 1 above.  In addition, Liverance discloses wherein the application function identification information of the hosted application further comprises parameter information required by the application function identification information (Liverance [0019], identification of the remotely-hosted application may include name of particular application and summary of functionality).
With respect to claim 8, Mandel discloses obtaining, by the first application, the executable file for the hosted application and the application information of the second application from the first application according to the application function identification information of the hosted application; or 
obtaining, by the first application, the executable file for the hosted application and the application information of the second application from an application server for the second application ([0078]-[0079], The user installs the hosted application and selects elements through the user interface of the hosted application.  The app server communicates code related to user inputs from the UI element and presents a user interface for the app hosted within the native application).  
In addition, Liverance discloses according to the application function identification information of the hosted application. ([0019], identification of the remotely-hosted application may include name of particular application and summary of functionality).
With respect to claim 9, Mandel discloses storing, by the first application, the executable file for the hosted application and the application information of the second application in the first application ([0022], non-native or hosted applications are installable by a user within a previously installed native application).
With respect to claims 10 and 11, they are of similar claims as claim 1 above and therefore are rejected for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443